 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

EASTERN DIVISION
SONIA GONZALEZ ORTIZ, CASE NO. 1:18CV01741
Plaintiff,
V. MAGISTRATE JUDGE

NANCY A. BERRYHILL,
Acting Commissioner

of Social Security, JUDGMENT

)
)
)
)
)
) JONATHAN D. GREENBERG
)
)
)
)
Defendant. )
Consistent with this Court’s contemporaneously filed Memorandum of Opinion and
Order, the Commissioner’s final decision is VACATED and the case REMANDED for further
proceedings consistent with the Court’s decision.
IT IS SO ORDERED.
s/Jonathan D. Greenberg
Jonathan D. Greenberg

United States Magistrate Judge
Date: June 11, 2019

 
